Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not provide a reasonable combination to teach claim 1 as noted in Applicants Remarks dated 1/14/22. Additionally “a plurality of horizontal wings disposed upstream of the partition wall with respect to a flow path of the air” in combination with the rest of the claim elements is not taught by DE10061060 which show the plurality of wings equal or downstream of the partition with there not being a reason to move them upstream of the partition as there would be no benefit and if anything would result in a device that would control the angle of air to a lesser degree. U.S. Patent 10005341 to Voigt does not teach “a flat wing arranged parallel to other horizontal wings of the plurality of horizontal wings, and a guide wing bent downward to extend from a rear end portion of the flat wing at a predetermined angle” and there is no reason to modify the device to provide that orientation as it would render the device incapable of closing the auxiliary flowpath and that orientation would simplify the structure of Voigt. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/31/22